DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 7-11 are objected to because of the following informalities:  claim 7 recites “wherein the least two electrodes” which appears to be attempting referencing “the at least two electrodes” of independent claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the established wireless link" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arne et al. (US 2014/0051946), of record, in view of Vasapollo (US 2016/00106950).

[Claim 1] Arne discloses a smart patch to monitor health metrics of a user (using a re-wearable wireless sensing device to measure physiological parameters), comprising: 
an adhesive for attaching the smart patch to a skin of the user (adhesive base, Fig. 5 #502) [par. 0102]; 
a cradle coupled to the adhesive (mechanical snap-in connect mechanism, Fig. 5 #508) [pars. 0039, 0099, 0102, 0105]; 
at least two electrodes (Fig. 5 #504a, 504b) attached to the adhesive (within the adhesive base) and capable of electrically coupling to the user [par. 0102]; and 
a computing device (reusable component, Fig. 2 #204 and Fig. 6 #600, which includes a processor, Fig. 2 #210) that is selectively removable from the cradle [pars. 0039, 0099, 0102, 0105] and including:
a battery (Fig. 2 #214) [par. 0043]; 
circuitry (printed circuit board assembly, PCBA) coupled to the at least two electrodes to measure electrical activity from the skin of the user [par. 0039, 0056]; and 
one or more sensors configured to interface with the skin of the user (the reusable component may comprise a gyroscope, ECG, temperature, accelerometer and pulse oximetry circuits) to generate physiological data associated with the health metrics of the user [par. 0043].
Arne discloses a pulse oximetry sensor but does not disclose the cradle has an opening for access to the skin of the user, the computing device includes a sensor window, or the sensor is configured to interface with the skin of the through the sensor window and the opening of the cradle.
Vasapollo discloses an analogous physiological sensing device comprising an adhesive electrode patch (Figs. 5-6 #102) having an opening (Fig. 6) shaped so as to accommodate a pulse oximeter window, and a pulse oximeter (Fig. 2 #106) within a light stimulator (Figs. 2, 5 #100) that attached to the adhesive electrode patch via snap connectors (Fig. 6 #602) [pars. 0047-0048, 0052-0053, 0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the smart patch taught by Arne to include an opening through the adhesive base/cradle to accommodate a pulse oximetry sensor window as taught by Vasapollo in order enable the light from the pulse oximetry sensor to pass though the smart patch to the wearer’s skin (otherwise the pulse oximetry sensor could not function).

[Claim 2] Arne in view of Vasapollo renders obvious the one or more sensors comprising a photoplethysmogram (PPG) sensor (pulse oximetry sensor), and when the computing device is secured to the cradle, the PPG sensor interfaces with the user via the sensor window and the opening of the cradle by (i) emitting light that passes through the sensor window and the opening of the cradle, and (ii) receiving reflected light that passes through the sensor window and the opening of the cradle (this is standard operation for a PPG/pulse oximeter type sensor, emitted light is reflected by tissue and received by the sensor).

[Claim 4] Arne discloses the adhesive is configured to secure the at least two electrodes to the skin of the user, wherein the at least two electrodes are disposed in the adhesive such that a first end of each of the at least two electrodes contacts the skin of the user [Fig. 5]and a second end of each of the at least two electrodes interfaces with the computing device (via electrical contacts, Fig. 5 #506a-b, connected to the electrodes, Fig. 5 #504a-b, that protrude to make contact with the housing of the reusable component) [pars. 0102, 0104].

[Claim 5] Arne discloses the computing device comprises at least one memory unit (Fig.2 #212) to store physiological data associated with the user (data records), the physiological data being captured from the at least two electrodes and the one or more sensors (data memory for storing physiological data including data from a gyroscope, ECG (via electrodes), temperature, accelerometer and pulse oximetry circuits) [pars. 0042, 0063].

[Claim 6] Arne discloses a network interface (wireless communication module, Fig. 4 #380) configured to communicate with one or more external devices, provide a physical location of the smart patch as location data, or both [pars. 0032-0034, 0078], the network interface supporting Wi-Fi based positioning systems, Bluetooth, Bluetooth Low Energy, GPS, or any combination thereof [par. 0071].

[Claim 7] Arne discloses the set of electrodes protrude from a top surface of the cradle (the electrical contacts are connected to the electrodes, Fig. 5 #504a-b, and protrude to make contact with the housing of the reusable component) [pars. 0102, 0104]. 

[Claim 8] Arne discloses  the computing device further comprises: a sensor printed circuit board (PCB) (printed circuit board assembly, PCBA) [par. 0039, 0056] including PCB contacts (electrical contacts, Fig. 7 #702a-b) and configured to electrically connect the PCB contacts to the one or more sensors (via electrical contacts in the disposable component, Fig. 5 #506a-b), one or more metal connecting pads (stainless steel domed electrodes, Fig. 2 #220a-b, and electrical contacts, Fig. 5 #506a-b), wherein when the computing device is coupled to the cradle, the at least two electrodes protruding from the surface of the cradle (the electrical contacts protrude to secure to the snap-in connection, Fig. 5 #508, of the base) are electrically connected to the PCB contacts via the one or more metal connecting pads [pars. 0056, 0102, 0104].

[Claim 9] Arne discloses the one or more metal connecting pads are configured to facilitate an electrical connection between the PCB contacts and the at least two electrodes attached to the adhesive  [pars. 0056, 0102, 0104].

[Claim 12] Arne in view of Vasapollo renders obvious the computing device is removably coupled to the base via a pressure fit between the housing and the base, a latch between the housing and the base, or a fastener between the housing and the base (Arne discloses a snap-in connection and Vasapollo discloses snap button connectors).

[Claim 14] Arne in view of Vasapollo render obvious a device wherein the generated physiological data includes a glucose level of the user, a blood pressure of the user, a blood oxygen level of the user, a heartrate of the user, an electrocardiogram (ECG) waveform of the user, a level of skin moisture of the user, a temperature of the user, an activity level of the user, a body position of the user, an image of a skin of the user, a thermal image of the skin of the user, or any combination thereof [Arne: par. 0043;  Vasapollo: pars. 0028, 0053, 0062].

[Claim 15] Arne discloses the computing device is removably coupled to a charging station such that when the computing device is coupled to the charging station, the computing device is not coupled to the cradle (the re-wearable wireless device may include a re-charger to recharge the re-useable module) [pars. 0058, 0105].

[Claim 17] Arne discloses wherein the battery is wirelessly charged (rechargeable battery is recharged via an inductive coil) by the charging station when the computing device is coupled to the charging station [par. 0105].

[Claim 18] Arne in view of Vasapollo render obvious  the one or more sensors include a temperature sensor, a pulse oximeter, optical array sensors, an impedance measurement unit, an impedance spectroscopy measurement unit, a radar sensor, inertial measurement unit (IMU), an accelerometer, a gyroscope, a magnetometer or a combination thereof  [Arne: par. 0043; Vasapollo: pars. 0028, 0053, 0062].

[Claim 19] Arne discloses the at least two electrodes include electrocardiogram (ECG) electrodes [pars. 0040, 0043, 0055, 0063, 0108].


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arne et al. (US 2014/0051946) in view of Vasapollo (US 2016/00106950) as applied to claim 1 above, and further in view of Lee (US 2016/0192856), of record.

[Claim 3] Arne in view of Vasapollo renders obvious the sensor window but does not explicitly disclose the housing is made from translucent materials including plastic, sapphire crystals, mineral crystals, plexiglass, hesalite crystals, or glass.
Lee discloses an analogous PPG/pulse oximetry sensor wherein a housing window is made from translucent materials (clear or other light transmissive material) [par. 0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to construct the sensor window from a translucent material as taught by Lee in order to allow light to pass from and to the sensor.  The skilled artisan would recognize translucent materials to include plastic, sapphire crystals, mineral crystals, plexiglass, hesalite crystals, or glass.

[Claim 13] Arne in view of Vasapollo does not disclose the smart patch to be waterproof.  Lee discloses configuring a housing to be water tight or water proof so that the housing can get wet and still operate [par. 0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the computing device, adhesive, and/or electrodes rendered obvious by Arne in view of Vasapollo to be water proof as taught by Lee in order to enable operation under wet conditions.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arne et al. (US 2014/0051946) in view of Vasapollo (US 2016/00106950) as applied to claim 8 above, and further in view of Chakravarthy et al. (US 2017/0172413), of record.

[Claim 10] Arne in view of Vasapollo render obvious a device comprising a sensor PCB (PCBA) and a battery (Fig. 2 #214) but do not explicitly disclose a main PCB, sandwiching the battery between the sensor PCB and main PCB and a mechanical holder.
Chakravarthy discloses an analogous wearable sensing device comprising a main printed circuit board (not shown), sensor printed circuit boards (electrical components/sensors, Fig. 4 #430, mounted on a printed circuit board, Fig. 4 #420), a flexible connection (Fig. 4 #422a), batteries (Fig. 4 #450), and an internal mechanical holder (cover, Fig. 4 #460) [pars. 0048-0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the components within the housing rendered obvious by Arne in view of Vasapollo to include a main PCB, sandwich the battery between the sensor PCB and main PCB and include an inner structural support to hold the PCBs in place, as taught by Chakravarthy.  The skilled artisan would recognize this as one of many functionally equivalent arrangements for positioning the various components within the limited space of the housing.  Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  

[Claim 11] Arne discloses using a flexible PCB connector (flex circuit, Fig. 2 #228) for electrically connecting PCBs and Chakravarthy also discloses a flexible PCB connector (flexible connection, Fig. 4 #422a) for electrically connecting PCBs.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use flexible PCB connectors to connect the main and sensor PCBs to enable communication between the PCBs.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Arne et al. (US 2014/0051946) in view of Vasapollo (US 2016/00106950) as applied to claim 1 above, and further in view of Lee (US 2016/0192856).

[Claim 16] Arne discloses the housing is removably coupled to a charging station such that the housing may be disengaged from the base and the engaged with the charging station (the re-wearable wireless device may include a re-charger to recharge the re-useable module) [par. 0058].    Arne does not explicitly recite charging ports.
Lee discloses the housing is removably coupled to a charging station (charging unit, Fig. 5A-B #500) such that housing may be disengaged from the base and the engaged with the charging station [pars. 0058-0059].  Lee further discloses the housing further includes one or more charging ports removably coupled to the charging station, the one or more charging ports configured to facilitate charging of the battery by the charging station (the charging unit comprises electrical contacts 506a and 506b are spaced apart from one another and are intended to be electrically coupled to the bottom electrodes 106a and 106b of the housing) [pars. 0058-0059].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the bottom electrodes and charging unit including ports taught by Lee into the device rendered obvious by Arne in view of Vasapollo to predictably charge the device.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arne et al. (US 2014/0051946) in view of Vasapollo (US 2016/00106950) as applied to claim 1 above, and further in view of Li et al. (US 2016/0317057).

[Claim 20] Arne discloses a wireless network interface (wireless communication module, Fig. 4 #380) configured to communicate with one or more external devices, provide a physical location of the smart patch as location data, or both [pars. 0032-0034, 0078] but does not explicitly disclose a near field communication (NFC) module configured to be communicatively coupled to a second NFC module of at least one electronic device.
Li discloses an analogous adhesive patch sensor configured to communicate with smart phones and other devices using Wi-Fi, Bluetooth, or NFC technologies [pars. 0002-0004, 0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the patch rendered obvious by Arne in view of Vasapollo to include an NFC module in addition to Wi-Fi and Bluetooth as taught by Li in order to predictably provide data communication between an external device.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,959. Although the claims at issue are not identical, they are not patentably distinct from each other because despite differences in terminology smart patch vs electronic device, cradle vs base, and computing device vs housing with PCBs, the claims refer to the same elements.  The narrower claims of the patent read on the broader claims of the application.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,959 in view of Li et al. (US 2016/0317057).  The patent discloses a wireless network interface configured to communicate with one or more external devices, provide a physical location of the smart patch as location data, or both but does not explicitly disclose a near field communication (NFC) module configured to be communicatively coupled to a second NFC module of at least one electronic device.  Li discloses an analogous adhesive patch sensor configured to communicate with smart phones and other devices using Wi-Fi, Bluetooth, or NFC technologies [pars. 0002-0004, 0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the patent to include an NFC module in addition to Wi-Fi and Bluetooth as taught by Li in order to predictably provide data communication between an external device.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,024,423. Although the claims at issue are not identical, they are not patentably distinct from each other because despite differences in terminology smart patch vs electronic device, cradle vs base, and computing device vs housing with PCBs, the claims refer to the same invention and could have been presented together.  The narrower claims of the patent read on the broader claims of the application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Golda et al. (US 2014/0100432) discloses a wearable cardiac monitor comprising ECG electrodes in a conductive adhesive material wherein he adhesive material contains opening (Fig. 1C #111, 112) provided for a pulse oximeter [par. 0022]
(2) Page et al. (US 2005/0090725) discloses a disposable adhesive coupling for an optical biometric sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 November 2022